DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.

Claims 1-24 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited. The closest reference No. 2016/0307468 A1 (Trumbull et al.) does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein log the concentration of the particular molecules of each of the particular type of fugitive gas dispersed in the ambient air, applying an adjustment factor dependent on characteristics of the wand to the time series of the concentration of the particular type of fugitive gas in the air to offset the time series such the measured concentration is of the particular type of fugitive gas is aligned with the position of the inlet of the wand when the measured concentration entered the wand to create an adjusted concentration time series, log the adjusted concentration time series with the changes in location time series to create a combined time series including both position and fugitive gas concentration data as cited in claim 1; or adjusting the real-time concentration of the particular fugitive gas with a time slip factor to account for delays in the transfer of the fugitive gas from the inlet to the gas analyzer to generate a time-slipped data series of the concentration, combining the time-slipped concentration data series with the time series of changes in position of the inlet to create a time series indicative of the relative position of the inlet and the concentration of fugitive gas at the inlet over time as cited in independent claim 12; or based on the configuration of the wand, establish a time slip parameter for monitoring ambient air for the concentration of the gas and establish the offset from inlet tip to the inertial measurement assembly, log a time series including the change in position of the tip of the inlet and the time slipped concentration data as the tip is moved in space as cited in independent claim 17.  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864